H. Miller, J.,
dissents and votes to affirm the order appealed from, with the following opinion: In preparation for selling her condominium, the plaintiff, Elise Negrin, telephoned her mortgage company, the defendant, Norwest Mortgage, Inc., on August 5, 1997, and requested that the payoff statement be sent by facsimile. Norwest complied, sending the statement the next day. Included in the statement were two charges, one for $10 listed as a “Fax Fee” and one for $13.50 that was listed as “Recording Fees.” The plaintiff did not complain of these charges and used the documents to complete the selling of the property at the closing which occurred on September 10, 1997, approximately 35 days later. About two weeks after the closing, the plaintiff commenced the instant action, stating that the imposition of the fees was in violation of General Business Law § 349 and Real Property Law § 274-a. The defendant thereafter moved to dismiss the complaint on the ground that the plaintiff failed to state a cause of action. The Supreme Court granted the defendant’s motion and the instant appeal ensued. I would affirm.
The court properly granted the defendant’s motion for summary judgment. The protections granted under Real Property Law § 274-a are triggered by a bona fide written request for the mortgage documents, a condition precedent that is simply not present in the case before us (see, Matter of Horseheads Commercial Dev. Partners v Horseheads Indus. Realty Assocs., 227 AD2d 764). In addition, the fees were disclosed to the plaintiff on the statement that was sent well before the closing date, making the claim of coercion meritless, and the claim of *52deceptive practice unsupportable (see generally, Oswego Laborers’ Local 214 Pension Fund v Marine Midland Bank, 85 NY2d 20).
Joy and Feuerstein, JJ., concur with S. Miller, J. P.; H. Miller, J., dissents in a separate opinion.
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the complaint is reinstated.